NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


ELTON BOLDUC,                             )
                                          )
              Appellant,                  )
                                          )
v.                                        )       Case No. 2D17-2767
                                          )
STATE OF FLORIDA,                         )
                                          )
              Appellee.                   )
                                          )


Opinion filed July 13, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; Nancy Moate Ley,
Judge.


NORTHCUTT, Judge.

              Elton Bolduc filed a timely motion for correction of jail credit pursuant to

Florida Rule of Criminal Procedure 3.801. The postconviction court summarily denied

the motion, but it did not attach portions of court records conclusively refuting Bolduc’s

jail credit claim as required by rule 3.801(e). Thus, we reverse and remand for further

proceedings on that claim. In the same motion, Bolduc also alleged that he was entitled

to prison credit. The postconviction court should have treated the prison credit claim as
filed pursuant to rule 3.800(a), and we reverse and remand for further proceedings on

that claim, as well.

               Bolduc requested an award of credit for time he spent in the Marion

County Jail and the Department of Corrections (DOC) before returning to Pinellas

County to stand trial on attempted murder charges. He alleged that on October 10,

2011, he was detained in Marion County for offenses committed therein and that the

Pinellas County warrant was executed the next day. Bolduc claimed that he was later

sentenced to prison on the Marion County charges and then transferred to DOC

custody before being returned to Pinellas County. He complained that he was only

awarded jail credit against the Pinellas County prison sentences from the date he was

brought from DOC custody and held in Pinellas County prior to trial.

               The State asserted that the Pinellas County warrant was not served until

April 2, 2012, the date of Bolduc's return to Pinellas County. It attached to its response

a purported printout from the Marion County Jail database. The State claimed that the

printout demonstrated that Bolduc was not served with the Pinellas County warrant

while housed in the Marion County Jail. The copy of the printout in our record is

partially illegible, and there is nothing whatsoever to indicate that it is from the Marion

County Jail database. The postconviction court relied on the State's response in

denying Bolduc's motion. It did not attach any Pinellas County court files or records to

its order of denial.

               A defendant is entitled to receive jail credit for an offense after a warrant

has been executed while he is being held in jail in another county; he is not entitled to

jail credit on the basis of a detainer unless he is subject to release and is being held




                                             -2-
solely on the detainer. See Gethers v. State, 838 So. 2d 504, 506-08 (Fla. 2003). If the

warrant in this case was executed on October 10, 2011, as Bolduc claims, he is entitled

to significant additional jail credit. We note, however, that a rule 3.801 motion is not the

proper vehicle to seek an award of prison credit and that this claim is properly raised in

a motion filed pursuant to rule 3.800(a). See Curtis v. State, 197 So. 3d 135, 136 (Fla.

2d DCA 2016). On remand, the trial court should treat the prison credit claim as if it had

been filed pursuant to rule 3.800(a). Id.

              Rule 3.801(e) incorporates rule 3.850(f), which provides that if the

postconviction court summarily denies a motion for relief, it must attach copies of court

files or records that conclusively refute the claim. See Gibbs v. State, 175 So. 3d 915,

918 (Fla. 2d DCA 2015). The same requirement applies to summary denials of prison

credit claims under rule 3.800(a). See, e.g., Agharaumunna v. State, 126 So. 3d 266,

267-68 (Fla. 3d DCA 2010). In the present case, the postconviction court relied on an

illegible, unauthenticated, and possibly inapposite computer printout, not court files or

records. Therefore, we reverse the order summarily denying Bolduc’s motion. If the

postconviction court again summarily denies the rule 3.801 motion for jail credit or the

rule 3.800(a) motion for prison credit, it shall attach copies of court files or court records

that conclusively refute Bolduc's claims. See Ayala v. State, 231 So. 3d 582, 582-83

(Fla. 2d DCA 2017).

              Reversed and remanded with instructions.



LUCAS and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                             -3-